IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

             MICHAEL A. POUNDS v. KEVIN MYERS, WARDEN,
                        STATE OF TENNESSEE

                       Appeal from the Circuit Court for Wayne County
                            No. 13320    Jim T. Hamilton, Judge



                      No. M2004-00731-CCA-R3-HC - Filed July 28, 2005


        The Defendant, Michael A. Pounds, appeals from the trial court’s dismissal of his petition
seeking habeas corpus relief. The State has filed a motion requesting that this court affirm the trial
court’s dismissal of the petition pursuant to Rule 20, Rules of the Court of Criminal Appeals. The
State’s motion is granted. The judgment of the trial court is affirmed.

 Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed Pursuant to
                            Rule 20, Tenn. Ct. Crim. App. R.

DAVID H. WELLES, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ROBERT W. WEDEMEYER , JJ., joined.

Michael A. Pounds, Pro Se.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
and Mike Bottoms, District Attorney General, for the appellee, Kevin Myers, Warden, State of
Tennessee.

                                  MEMORANDUM OPINION


        The record on appeal reflects that in 1988 the Defendant pleaded guilty to and was convicted
of felony murder. He was sentenced to life in prison. In 2003, the Defendant filed a petition seeking
habeas corpus relief, alleging that the convicting court lacked jurisdiction to convict him because the
indictment charging him with murder was defective. The trial court summarily dismissed the
petition. It is from the order of dismissal that the Defendant appeals. The State filed a motion to
allow it to late-file a Rule 20 affirmance motion. The State also filed a motion requesting that this
court affirm the judgment of the trial court pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals. We grant both motions filed by the State.
        Article 1, section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief and Tennessee Code Annotated sections 29-21-201 et seq. codify the applicable procedures
for seeking a writ. However, the grounds upon which our law provides relief are very narrow.
Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only
when it appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered that (1) the convicting court was without jurisdiction or authority to sentence
a defendant; or (2) the defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). Thus, the grounds upon which habeas corpus relief will be granted are very narrow.
State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000). It is permissible for a trial court to summarily
dismiss a petition for habeas corpus relief, without the appointment of counsel and without an
evidentiary hearing, if there is nothing on the face of the judgment to indicate that the convictions
addressed therein are void. Passarella v. State, 891 S.W.2d 619 (Tenn. Crim. App. 1994).

        The Defendant argues that his conviction is void because the indictment fails to state facts
or circumstances which constitute the offense of first-degree (felony) murder.

         A valid indictment is essential to vest jurisdiction in the convicting court, and an indictment
that is so defective that it fails to vest jurisdiction may be challenged in a habeas corpus proceeding.
See Wyatt v. State, 24 S.W.3d 319, 323 (Tenn. 2000). Our supreme court has held that an
indictment meets constitutional requirements if it provides sufficient information (1) to enable the
accused to know the accusation to which answer is required, (2) to furnish the court adequate basis
for the entry of a proper judgment, and (3) to protect the accused from double jeopardy. State v. Hill,
954 S.W.2d 725, 727 (Tenn. 1997). In addition, an indictment must state the facts of the offense
in ordinary and concise language. See Tenn. Code Ann. § 40-13-202.

         After reviewing the indictment in this case, a copy of which is contained in the record, we
conclude that it meets both the constitutional and statutory requirements. The indictment charges
that the Defendant did, during a stated time period in Shelby County, unlawfully and feloniously kill
and murder [the named victim] during the perpetration of a robbery. We conclude that the
indictment upon which the Defendant’s conviction is based, is sufficient to vest jurisdiction in the
convicting court.

       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.



                                                        ___________________________________
                                                        DAVID H. WELLES, JUDGE




                                                  -2-